Sherwood, J.
Ejectment for land in Mercer county. The title of the plaintiffs was admittedly perfect, unless it had been divested in consequence of the tax-sale, deed recorded, and possession thereunder for three years before suit brought. The taxes under which the land was sold, were for the years 1868, 1869, 1870 and 1871, and the sale took place October 7, 1872, the deed being made December 11, 1874. The sale consequently took place under the provisions of the statute, approved March 30, 1872. Sess. Acts 1872, p. 119, secs. 182 et seq.
I. Under the provisions of section 182, original jurisdiction was conferred on connty courts for the enforcement of liens against real property and a special term of court, the third Monday of July in each year, was ordered for that purpose. At the time the judgment of the county court was rendered herein, the regular terms of the county courts were fixed by statute on the first Monday in February, May, August and November. 1 W. S., p. 442, sec. 17. Section 183 of the revenue law (Acts 1872, p. 119) provides that when taxes remain due on the first day of June of each year, the collector shall publish an advertisement, in some newspaper published in his county, of a list of the delinquent lands, the taxes due thereon, and the year for which they' are due, and give therein at least four weeks notice prior to the July term, that at such term, he will apply to the county court for judgment to enforce the lien of the state against such real property and for an order for the sale of such land for satisfaction of the judgment, and shall also give notice that on the first Monday in October then next, that he will expose to sale the property ordered to be sold.
But that section has the express proviso that the collector may apply at a succeeding term of the county court for judgment against such real estate and for an *418order of sale thereof, “ if from any good catóse ” he shall be unable to obtain judgment, at the special July term. The tax-deed in this case, shows that the judgment was obtained at the August term of the court; but there is no “ good cause” shown upon the face of the deed, why the judgment was nor obtained at the term specially designated by the law for that purpose. Without the existence of such “good cause,” the collector had no authority to apply for judgment; this being the case, acting as he did under a mere naked statutory power, it was by all means essential that his deed, in order to - its validity, should show a strict compliance with the power conferred, either, first, by showing judgment obtained at the special July term, or, second, showing a “good cause” why judgment was not obtained at that time, but was obtained at a succeeding term of the court.
Under a former revenue law of this state, the collector was required to publish an advertisement in some newspaper published in his county, giving notice of his intention to apply for judgment' against real estate for the payment of taxes, but there was a proviso, “ that if for any cause the collector should be unable to make the advertisement and notice aforesaid, that such list might be published by one written or printed list, etc., posted up at the court-house door.” The provisions of that statute were discussed and applied to a tax-deed which contained a statement that the collector had posted up one written notice, etc., in each municipal township, and upon this, it was ruled that as the deed did not show that an exigency had arisen for the collector to act under the proviso, or that he did act under its terms, that the deed was void on its face. Lagroue v. Hains, 48 Mo. 536. The same reasoning applies to the present deed, and pronounces it void on its face, since it does not appear from the face of that deed that any exigency arose necessitating the collector to apply at *419the August term of the county court for judgment against the land, rather than at the July term. Without the exigency arose for applying at another and different term than that specially prescribed by law, the collector was clothed with no authority to apply for judgment at such other term, and if the exigency did arise then the tax-deed should show it, in order to justify its execution, and make it prima facie valid.
II. If the deed was void on its face, of course the statute of limitations could not run. Mason v. Crowder, 85 Mo. 526. And the fact that there was adverse possession for three years under the deed, would not better the condition of the defendants.
III. But the deed had no bottom to stand on ; the judgment did not describe the land, nor did that judgment state how or in what way notice of the intended application was given, nor did the special execution record contain a copy of the judgment, and order of sale attached thereto, authenticated by the clerk. And it was competent to use the records and papers in the county court to defeat the deed, even if apparently valid. Ewart v. Davis, 76 Mo. 129.
Therefore, judgment affirmed.
With the exception of Rat, J., absent, all concur.